DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The claims are objected to because of the following informalities:
Please note that “While there is no set statutory form for claims, the present Office practice is to insist that each claim must be the object of a sentence starting with "I (or we) claim," "The invention claimed is" (or the equivalent)… Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations” (emphasis added, MPEP 608.01(m)). Claims 1, 5, 8, and 9 each contain multiple sentences and therefore should be amended so that each claim is a single sentence in order to conform with the format requirements set out by the Office.
Please note that each of the claims contains inconsistent spacing between letters/words (for specific example, see claim 3 and the spacing between ‘Aopen’ and ‘is formed’). These spacing inconsistencies, as well as instances where spaces are omitted (for specific example, see claim 1 and the lack of spacing between the claim lettering ‘1.’ and ‘A cannula’), should be fixed via amendment to improve the readability of the claims.
Please note that much of the claim language appears to be a direct idiomatic translation from a foreign application and therefore contains many minor objections. Corrections are required.
Claim 1:
Line 1 – “A cannula comprising balloon” is missing an article and should be amended to read “A cannula comprising a balloon” instead.
Line 11 – “an one-way valve” contains a grammatical mistake and should be amended to “a one-way valve”.
Claim 2:
Line 1 – “wherein he balloon body” is missing a letter and should be amended to “wherein the balloon body”.
Claim 7:
Lines 3-4: “the balloon transition angle Ad is formed by the balloon distal transition region intersects the axis” is not grammatically correct and should be amended to read “the balloon transition angle Ad is formed by the balloon distal transition region intersecting the axis”, or equivalents thereof.
Lines 4-5: “the balloon transition angle Ap is formed by the balloon proximal transition region intersects the axis” is not grammatically correct and should be amended to read “the balloon transition angle Ap is formed by the balloon proximal transition region intersecting the axis”, or equivalents thereof.
Claim 9:
Lines 1-2 – “wherein the balloon assembly being manufactured by the improved vacuum pre-shaped blow molding, the main steps are as follows” does not make sense and should be amended to enhance clarity. For example, the preamble to claim 9 could be amended to state: “The technique of manufacturing the balloon assembly of claim 1, the main steps as follows:” instead.
Lines 4-5 – “produce the parison with substantially axisymmetric” does not make sense and should be amended to enhance clarity. For example, this limitation could be amended to state “extrusion or injection molding to produce a substantially axisymmetric parison”.
Appropriate correction is required.
The claims are objected to because the lines are crowded too closely together, making reading difficult.  Substitute claims with lines one and one-half or double spaced on good quality paper are required.  See 37 CFR 1.52(b). In particular, please note the inconsistent spacing between claims 9 and 10.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 1:
Claim 1 recites the limitation "the first seal assembly" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. The claim should be amended to read “a first seal assembly” instead.
Claim 1 recites the limitation “the second seal assembly” in line 2. There is insufficient antecedent basis for this limitation in the claim. The claim should be amended to read “a second seal assembly” instead.
Claim 1 recites the limitation “the lower outer casing” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. The claim should be amended to read “a lower outer casing” instead.
Claim 1 recites the limitation “the distal end” in line 3. There is insufficient antecedent basis for this limitation in the claim. The claim should be clarified to state as to which part “the distal end” is referring to by including “[insert component] comprising a distal end” or “the distal end of [insert component]”.
Claim 1 recites the limitation “the opening lip” in line 8. There is insufficient antecedent basis for this limitation in the claim. The claim should be amended to read “an opening lip” instead.
Claim 1 recites the limitation “the transitional lip” in line 9. There is insufficient antecedent basis for this limitation in the claim. The claim should be amended to read “a transitional lip” instead.
Claim 1 recites the limitation “the sleeve slanted-wall” in line 10. There is insufficient antecedent basis for this limitation in the claim. The claim should be amended to read “a sleeve slanted-wall” instead.
Claim 1 recites the limitation “the balloon axis” in line 14. There is insufficient antecedent basis for this limitation in the claim. The claim should be amended to read “a balloon axis” instead.
Claim 1 recites the limitation “the balloon lip” in line 14. There is insufficient antecedent basis for this limitation in the claim. The claim should be amended to read “a balloon lip” instead.
Claim 1 recites the limitation “the balloon body” in line 14. There is insufficient antecedent basis for this limitation in the claim. The claim should be amended to read “a balloon body” instead.
Claim 2:
Claim 2 recites the limitation “the ring cavity” in line 1. There is insufficient antecedent basis for this limitation in the claim. The claim should be amended to read “a ring cavity” instead.
Claim 2 recites the limitations “the lifebuoy-shape… the round-cake shape… the conical ring cavity” in lines 2-3. There is insufficient antecedent basis for each of these limitations in the claim. It is recommended that the claim be amended to read “a lifebuoy-shape… a round-cake shape, or a conical shape” instead.
Claim 3:
Claim 3 recites the limitations “the integral wedge-shaped opening lip” in lines 1-2, “the mouth plane” in line 2, “the included angle Aopen” in lines 2-3, and “the axis” in line 3. There is insufficient antecedent basis for each of these limitations in the claim. It is recommended that each of the articles “the” be replaced with “a” or “an” (as grammatically appropriate) instead.
Claim 4:
Claim 4 recites the limitation “the acute angle Asleeve” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. It is recommended that the claim be amended to recite “an acute angle Asleeve” instead.
Claim 5:
Claim 5 recites the limitations “the gasket” in line 3 and “the acute angle Aclamp” in line 3. There is insufficient antecedent basis for these limitations in the claim. It is recommended that each of the articles “the” be replaced with “a” or “an” (as grammatically appropriate) instead.
Claim 7:
Claim 7 recites the limitations “the balloon proximal transition region” in lines 1-2, “the balloon distal transition region” in line 2, “the balloon transition angle Ad” in line 3, and “the balloon transition angle Ap” in line 4. It is recommended that each of the articles “the” be replaced with “a” or “an” (as grammatically appropriate) instead. Furthermore, “Ad” and “Ap” each are referred to as “the balloon transition angle”, which introduces indefiniteness. It is recommended that these angles be assigned different names to improve clarity. For example, Ap can be named “the proximal balloon transition angle” and Ad can be named “the distal balloon transition angle”.
Claim 8:
Claim 8 recites the limitations “the outer-shaft distal end” in line 2, “the outer-shaft proximal-end” in line 2, and “the valve seat” in lines 5-6. It is recommended that each of the articles “the” be replaced with “a” or “an” (as grammatically appropriate) instead.
Claim 9:
Claim 9 recites “the improved vacuum pre-shaped blow molding” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. It is recommended that the claim be amended to introduce “an improved vacuum pre-shaped blow molding” process instead.
Claim 9 recites “the parison” in line 4, “the axisymmetric parison” in line 7, and “the pre-shaped parison” in lines 9-10. There is insufficient antecedent basis for these limitations in the claim. It is recommended that the claims be amended to recite “a parison”, “an axisymmetric parison”, and “a pre-shaped parison” instead, keeping in mind that the claim language should clearly convey the differences between each of these parisons to avoid being indefinite.
Claim 9 recites “the pre-shaped mold” in line 8. There is insufficient antecedent basis for this limitation in the claim. It is recommended that the claim be amended to recite “a pre-shaped mold” instead.
Claim 9 recites “the blowing mold” in line 11. There is insufficient antecedent basis for this limitation in the claim. It is recommended that the claim be amended to recite “a blowing mold” instead. Please keep in mind that the claims should clearly convey the difference between “the pre-shaped mold” and “the blowing mold” to avoid being indefinite.
Claim 9 recites “the excess material” in line 14. There is insufficient antecedent basis for this limitation in the claim. It is recommended that the article “the” be removed such that the limitation reads “trimming and removing excess material to obtain the balloon assembly”.
Claim 10:
Claim 10 recites “the first portion” and “the second portion” in line 2. There is insufficient antecedent basis for these limitations in the claim. It is recommended that these limitations be amended to read “a first portion” and “a second portion” instead.
Claim 10 recites “the balloon proximal transition region” in line 3. There is insufficient antecedent basis for this limitation in the claim since claim 10 depends from claim 3 and “[a] balloon proximal transition region” is introduced in claim 7.
Claim 10 recites “the balloon proximal opening” in line 4. There is insufficient antecedent basis for this limitation in the claim. It is recommended that the claim be rewritten to recite “to form a balloon proximal opening” instead.
Claim 10 recites “the aforementioned vacuum pre-shaped blow molding” in line 7. There is insufficient antecedent basis for this limitation in the claim since claim 10 depends on claim 3 and is not dependent upon claim 9, which introduces “the improved vacuum pre-shaped blow molding”. Please note that this section of claim 9 was also previously rejected in drafting amendments to claim 10.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pravong et al. (PGPub US 2014/0276945 A1).
With respect to claim 1, Pravong et al. discloses a cannula (218 in Fig. 13) comprising [a] balloon for the direct puncture technique (abstract) includes the first seal assembly and the second seal assembly (212 in Fig. 13, PP [0053]: “the seal housing 212 or valve housing can include an instrument seal and a zero seal”) which includes [a] lower outer casing (280) and [a] hollow sleeve (240) connected thereto and extending to the distal end (240 extends distally); the first seal assembly (212 in Fig. 13, PP [0053]: “the seal housing 212 or valve housing can include an instrument seal and a zero seal”), the second seal assembly (212 in Fig. 13, PP [0053]: “the seal housing 212 or valve housing can include an instrument seal and a zero seal”), and the hollow sleeve (240) include an instrument access that is communicated and substantially aligned (instrument access through lumen 236 in Fig. 14), wherein: 1) the hollow sleeve (240) includes an inner cylinder surface (inner surface of 240), an outer cylinder surface (outer surface of 240), and a sleeve-wall therebetween (wall/thickness of 240); the distal end of the hollow sleeve (240) further includes an open sleeve lip (278 in Fig. 15) including a slanted cylinder surface between the opening lip (edge of 244) and the transitional lip (232), the inner cylinder surface (inner surface of 240) and the slanted cylinder surface (see slanted end in Fig. 15) limiting the sleeve slanted-wall (these surfaces provide an edge to this wall); 2) the cannula (218) further includes an inflatable balloon assembly (220 and 218 in Fig. 13), a one-way valve assembly for inflation and deflation (PP [0056]: "In some embodiments, the fluid inlet port 226 can include a one-way valve such as a poppet valve or check valve 228") and a gas access (228) connecting the balloon assembly (220 and 218) and the one-way valve assembly (PP [0056]: "Once fluid is added to the fluid inlet port 226 through the check valve 228, the check valve 228 maintains the fluid within the sleeve 218 and balloon 220 of the trocar cannula assembly 210. The check valve 228 can be selectively opened to allow the fluid to escape or be withdrawn such as by syringe when it is desired to deflate the balloon 220"); 3) the balloon assembly (220 and 218 in Fig. 13) includes the balloon axis (this limitation is broad and does not state in what direction the balloon axis is oriented, for the purposes of this rejection the balloon axis extends longitudinally along the length of the cannula), the balloon lip (lip/edge of 220 in Fig. 19), and the balloon body (central body of 220) coupled thereto, the balloon lip (lip/edge of 220) extending distally to form the balloon slanted-wall (see Fig. 19) that matches the shape and size of the sleeve slanted-wall (slanted portion prior to 278, note that “matches the shape and size” is incredibly broad); the balloon lip (edge of 220) extends proximally to the balloon body (center of 220) connected and smoothly transitioned thereof; the angle Aballoon formed by the balloon plane of the balloon body (center of 220) is an acute angle (see annotated Fig. 19 below); 4) the cannula (218) is mounted on an outer portion of the hollow sleeve (240, PP [0063]: “the exterior surface 260 of the cannula body 240 can be configured to facilitate installation of the sleeve 218 thereon”), the balloon lip (edge of 220 in Fig. 19) is wrapped on an exterior surface of the sleeve lip (220 is on 218, see Fig. 14), and the balloon slanted-wall and the sleeve slanted-wall form a taper fit (PP [0066]: “Desirably, the stepped edge can enhance sealing performance of the sleeve 218 to the cannula body 240 to maintain fluid within the balloon 220 in an inflated configuration”) and the balloon slanted-wall and the sleeve slanted-wall are fixed to form an annular completely closed taper seam region to connect the balloon lip and the sleeve lip into a whole (PP [0084]: “With reference to FIG. 17, the sleeve 218 can have a chamfered leading edge 298 at the distal end thereof. Desirably, the angle of the chamfered leading edge 298 with respect to a longitudinal axis of the bonding segment 284 can be chosen to provide a smooth transition between the distal end of the cannula and the distal end of the sleeve”).

    PNG
    media_image1.png
    323
    465
    media_image1.png
    Greyscale

With respect to claim 2, Pravong et al. further discloses wherein [the] balloon body (220 in Fig. 13) includes the ring cavity (inner cavity of 220 in Fig. 19) with the life-buoy shape (see Fig. 19, this limitation is broad and only imparts a torodoidal shape onto the balloon), the ring cavity with the round-cake shape (very broad limitation, any round shape would read on this claim), or the conical ring cavity (broad limitation, the balloon 220 is a ring shape) and Aballoon is between 45 and 85 degrees (see annotated Fig. 19 above, Aballoon is at least 45 degrees, furthermore the precise location of Aballoon is not claimed so this limitation can be interpreted broadly).
Regarding claim 3, Pravong et al. further discloses wherein the hollow sleeve (240 in Fig. 13) includes the integral wedge-shaped opening lip (see 278 in Fig. 15), the opening lip (278) limiting the mouth plane (opening lip angles slightly inwards in Fig. 15 which limits the mouth plane), and the included angle Aopen is formed by the mouth plane [intersecting] the axis (PP [0068]: "the cannula 216 has a distal edge 278 that extends at an angle .theta. relative to a plane perpendicular to the longitudinal axis L of the cannula 216"), Aopen is between 45 and 85 degrees (PP [0068]: "The angle A can be between about 5 degrees and about 45 degrees").
With respect to claim 4, Pravong et al. further discloses wherein the balloon lip (edge of 220 in Fig. 19) includes the integral wedge-shaped opening lip (290), the opening lip limiting the mouth plane (290 angles slightly inwards), and the acute angle Asleeve which is formed by the mouth plane intersects the axis (angle formed by the mouth plane intersecting the axis is the same as the angle in Fig. 15 formed by 278), Aopen = Asleeve (PP [0068]: "The angle A can be between about 5 degrees and about 45 degrees").
With respect to claim 6, Pravong et al. further discloses wherein both the balloon lip (edge of 220 in Fig. 19) and the balloon body (center of 220) have a uniform thickness Ta3 (PP [0082]: "The balloon 220 can have a thickness t2", a singular uniform thickness is disclosed), and 0.05 mm <= Ta3 <= 0.1 mm (PP [0082]: "In some embodiments, the balloon can have a thickness between about 0.0005 inches and 0.002 inches", 0.002 inches is equal to 0.0508 mm).
With respect to claim 7, Pravong et al. further discloses wherein the balloon body (center of 220 in Fig. 19) comprises the balloon proximal transition region (upper end of 220), the balloon distal transition region (lower end of 220), and the balloon body (center of 220) extending therebetween, and the balloon transition angle Ad (see annotated Fig. 19 below) is formed by the balloon distal transition region intersects the axis; the balloon transition angle Ap (see below) is formed by the balloon proximal transition region intersects the axis, and Ad < Ap (see below, the claim limitation does not specifically define the structures that create Ad and Ap so any tangent along the edge of the balloon 220 can be used to define these angles).

    PNG
    media_image2.png
    323
    475
    media_image2.png
    Greyscale

Regarding claim 8, Pravong et al. further discloses wherein the balloon assembly (220 and 218 in Fig. 13) further comprises an outer sleeve (218) comprising the outer-shaft distal end (bottom end of 218), the outer-shaft proximal-end (upper end of 218), and the outer-shaft wall extending therebetween (middle portion of 218); the outer-shaft distal-end (bottom end of 218) and the outer cylinder surface (outside of 240) form a non-fully closed seam region (see PP [0084]) and the outer-shaft proximal-end (upper end of 218) is fixed to the exterior surface of the outer cylinder surface (fixed in place next to outer surface of 240) and the valve seat of the one-way valve assembly (212 in Fig. 13) to form a fully closed proximal seam region (PP [0061]: "As illustrated, the fluid dome 252 of the fluid inlet port 226 is fluidly coupled to the fluid inlet 250. In some embodiments, the fluid inlet port 226 can have a generally smooth outer surface 254. The smooth outer surface 254 can allow adhesive to flow underneath the sleeve 218 and obtain a relatively strong balloon-to-cannula bond", see Fig. 15) the gas access connecting the cannula (218) and the one-way valve assembly (212) is formed between the outer sleeve (218) and the outer cylinder surface (outside of 240) (PP [0064]: "In some embodiments, the cannula body 240 can include one or more fluid channels 262 or grooves that extend generally longitudinally from the fluid inlet port 226 towards the distal end 232 of the cannula 216. The fluid channel 262 can be formed in the exterior surface 260 of the cannula body 240 and extend a depth d into the cannula body 240. As illustrated, the fluid channel 262 is fluidly coupled to the fluid inlet port 226 and extends distally to a location adjacent the balloon 220 of the sleeve 218. (FIG. 14). The fluid channel 262 can thus work in conjunction with the balloon 220 to allow fluid passage for balloon 220 inflation and deflation").
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pravong et al. (PGPub US 2014/0276945 A1).
With respect to claim 5, Pravong et al. discloses wherein the cannula (240 in Fig. 13) further includes an external fixation assembly (222, see also Figs. 21-22) that includes a gasket (222 in Figs. 21-22) and a lock member (296) disposed along the axis (disposed along central longitudinal axis of device); the gasket (222) including the gasket distal-end thereof (bottom end of 222), and the acute angle Aclamp (see annotated Fig. 22 below) is formed by the gasket distal-end (bottom end of 222) intersects the axis.

    PNG
    media_image3.png
    243
    484
    media_image3.png
    Greyscale

	However, Pravong et al. fails to explicitly disclose wherein Aclamp = Aopen.
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified Pravong et al. such that Aclamp = Aopen since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984)). In the instant case, the gasket of Pravong et al. would not function differently with the clamped angle Aclamp, being meant to serve as an external fixation assembly of the cannula. Furthermore, applicant places no criticality on the value of Aclamp and does not specifically claim where this angle may be located, stating only that Aclamp = Aopen “in one solution” (PP [0040]).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Pravong et al. (PGPub US 2014/0276945 A1) in view of Tilson et al. (PGPub US 2016/0121076 A1).
Regarding claim 9, Pravong et al. discloses a technique of manufacturing the balloon assembly of claim 1, including: S1: Manufacturing the parison: extrusion or injection molding to produce the parison with substantially axisymmetric (PP [0093]: "embodiments where the cannula body 240 is formed with an injection molding process"), S3: finished blow molding: designing the blowing mold according to the shape and size of the finished balloon (this is an inherent step of using a mold in a blow-molding process), and the pre-shaped parison is placed into the blowing mold to inflate (PP [0082]: "Advantageously, stretch blow molding a polyolefin material to form the balloon 220 can provide a high strength material with a relatively low thickness"); S4: trimming and removing the excess material to obtain the balloon assembly (trimming excess material is an inherent part of blow molding as known in the art because blow molding is a process that produces excess material/spurs).
	However, Pravong et al. fails to disclose: S2: Vacuum pre-shaped: according to the shape and size of the finished balloon and reduced in proportion to a pre-shaped blow molding, the axisymmetric parison is placed in the pre-shaped mold; Firstly, a certain vacuum is given to the pre-shaped mold cavity then, the axisymmetric parison is inflated and formed the pre-shaped parison; the process is simply referred to as the vacuum pre-shaped.
	In the same field of endeavor of manufacturing methods for balloons, Tilson et al. discloses S2: Vacuum pre-shaped: according to the shape and size of the finished balloon and reduced in proportion to a pre-shaped blow molding, the axisymmetric parison is placed in the pre-shaped mold; Firstly, a certain vacuum is given to the pre-shaped mold cavity (PP [0083]: "The balloon mold may be placed under vacuum or placed in a vacuum chamber during heating. Heating the balloon under pressure may cause one or more layers or sections to melt and/or fuse and/or bond with adjoining layers or sections") then, the axisymmetric parison is inflated and formed the pre-shaped parison (see PP [0083]); the process is simply referred to as the vacuum pre-shaped.
	It would have been prima facie for one of ordinary skill in the art before the effective filing date to have modified the Pravong et al. disclosure to incorporate the teachings of Tilson et al. and include S2: Vacuum pre-shaped: according to the shape and size of the finished balloon and reduced in proportion to a pre-shaped blow molding, the axisymmetric parison is placed in the pre-shaped mold; Firstly, a certain vacuum is given to the pre-shaped mold cavity then, the axisymmetric parison is inflated and formed the pre-shaped parison; the process is simply referred to as the vacuum pre-shaped. One of ordinary skill in the art would have been motivated to perform this modification in order to encourage the consolidation of one or more layers or sections of the parison/balloon (PP [0083]).
Regarding claim 10, Pravong et al. further discloses wherein the balloon assembly (218 and 220 in Fig. 13) includes the first portion (220) and the second portion (218) that are cut apart from the outer-shaft distal-end thereof (bottom end of 218), the balloon proximal transition region (upper end of 220 in Fig. 19) extending to the proximal end (extends upwards) to form the balloon proximal opening (upper opening of 220), the main steps are as follows: the first portion (220) is produced by blow molding (see section 21 above, PP [0082]: "Advantageously, stretch blow molding a polyolefin material to form the balloon 220 can provide a high strength material with a relatively low thickness"); extrusion and trimming process: the second portion (218) is produced by extrusion (PP [0081]: "a sleeve 218 formed by a stretch blow molding process") and trimmed to a suitable size (trimming is a known part of the blow molding process, which is known in the art to produce excess material); welding or bonding process: the second portion (218) and the first portion (220) overlap and form the seam region by welding or bonding (bonding segment 284 connects balloon 220 to sleeve 218).
	However, Pravong et al. fails to disclose a vacuum pre-shaped blow molding process.
	In the same field of endeavor of manufacturing methods for balloons, Tilson et al. discloses a vacuum pre-shaping process (PP [0083]: "The balloon mold may be placed under vacuum or placed in a vacuum chamber during heating. Heating the balloon under pressure may cause one or more layers or sections to melt and/or fuse and/or bond with adjoining layers or sections").
	It would have been prima facie for one of ordinary skill in the art before the effective filing date to have modified the Pravong et al. disclosure to incorporate the teachings of Tilson et al. and include a vacuum pre-shaped blow molding process. One of ordinary skill in the art would have been motivated to perform this modification in order to encourage the consolidation of one or more layers or sections of the parison/balloon prior to blow-molding the balloon into shape (PP [0083]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771     

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771